Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,965,986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 31-50 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As set forth by the record, the prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 31, 39 and 47.  While the prior art generally discloses providing alternative content streams for particular customers or in response to particular events and operating in conjunction with data analyzers for assessing the quality of the content stream or the reliability of the telecommunications network, the prior art fails to disclose or suggest determining performance scores associated with receiving over a same communication channel for the same media content from different content providers (using different applications associated with different content providers) based on historical performance information

Alexander (US 20190045241) disclose a system for providing multichannel video programming or content through a terrestrial fiber network of a telecommunications network. One or more high-quality content feeds may be provided to one or more replicator devices of the telecommunications network over a communication line. The replicator devices of the network then deliver one or more replicated content streams generated from the content feeds to any number of customers or receivers of the content also connected to the network. The replicators may be configured to, among other things, provide content streams according to a specific schedule, provide alternative content streams for particular customers or in response to particular events, or operate in conjunction with data analyzers for assessing the quality of the content stream or the reliability of the telecommunications network.


Hassler (US 2020/0296451) discloses a content distribution network utilizing multiple content sources and datacenters when delivering content to a requesting device.  One or more service metrics associated with the content as it is being prepared for delivery at each of the datacenters is monitored by a quality agent to select a distribution datacenter to deliver content to a requesting device.

Major (US 2017/0188059) discloses a method of streaming media content over a network involving transmitting one or more portions of the media content to a client device via a delivery route between a content delivery source and the network, determining a 

Littlejohn et al. (US 2015/0019465) discloses a media receiver which identifies attributes of a media station to which the media receiver is currently tuned. The media receiver monitors the signal quality of the media station. If the signal quality of the media station drops below a quality threshold, the receiver chooses an alternate station having similar content, and then tunes to the alternate station until the signal quality of the original station improves. When the signal quality of the original station rises above a re-tune threshold, the receiver can switch back to the original station. The receiver can monitor and record user listening patterns, station-switching patterns, and situational parameters, to identify times or locations at which station switches occur. This information can be used to select appropriate alternative stations, to perform pre-emptive station switches, and to determine when a station's content will be buffered with the expectation that a station's signal will drop below the quality threshold. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425